                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                      CRIMINAL ACTION

             v.

PRAYLOR NEWMAN                                NO.   02-CR-539



                           MEMORANDUM AND ORDER


JOYNER, J.                                                   June 23, 2021


     Presently before the Court is Defendant’s Sealed Pro Se

Motion to Reduce Sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). The Government opposes the relief sought by

Defendant. For the reasons articulated in the paragraphs below,

Defendant’s motion shall be denied.

                            Factual Background

     In March 2002, police officers impounded a van belonging to

Defendant. (Government’s Response in Opposition to Defendant’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) [Doc. No. 109] at pg. 3) [hereinafter

Government’s Response]. Upon conducting a search of the car, the

officers found two fully loaded firearms, both of which were

registered to an individual named Frank Green. Id. at 3-4. Mr.


                                    1
Green, who was not a felon at the time, had been directed by

Defendant to make straw purchases1 of these firearms, among

others, between July 2001 and January 2002. (Government’s

Response at pg. 3). Because Defendant was a felon and prohibited

from possessing or owning a firearm, he was charged with

possession of a firearm by a felon in September 2002.

      The day after his arrest, Defendant instructed his then-

girlfriend, Lisa Diaz, to relay a concocted story to Mr. Green

in order to misinform the police and absolve Defendant of

wrongdoing. (Government’s Response at pg. 4). Additionally, both

times Ms. Diaz was subpoenaed to testify, in August and December

of 2002, Defendant sought to protect himself and demanded she

falsely testify. (Government’s Response at pp. 4-5). While she

initially followed his instructions, Ms. Diaz eventually

declared her past testimony as falsified and revealed the full

extent of Defendant’s obstruction. Id.

      After these revelations, a grand jury in the Eastern

District of Pennsylvania charged Defendant with: one count of

conspiracy to straw purchase firearms in violation of 18 U.S.C.

§ 371; four counts of causing false statements to be made to a



1A straw purchase is “[a] criminal act in which something, especially a
firearm, is bought by one person on behalf of another who is legally unable
to make the purchase themselves.” Definition of Straw Purchase, Lexico,
https://www.lexico.com/en/definition/straw_purchase (last visited June 21,
2021).

                                     2
firearms dealer and aiding and abetting in violation of 18

U.S.C. §§ 924(a)(1)(A) and (2); five counts of possession of a

firearm by a convicted felon in violation of 18 U.S.C. §§

922(g)(1) and 924(e); four counts of witness tampering in

violation of 18 U.S.C. § 1512; and one count of conspiracy to

obstruct justice in violation of 18 U.S.C. § 371. Defendant was

tried in May of 2003 and found guilty on all counts. He was

sentenced by this Court to 293 months of imprisonment.

(Government’s Response at pg. 2).

      Now, having served about 267 months of his sentence,

Defendant moves for his early release pursuant to 18 U.S.C.

Section 3582(c)(1)(A)(i). (Government’s Response at pg. 7).

Defendant argues that in light of the COVID-19 pandemic, his

suffering from particular medical conditions——asthma,

hypertension, and obesity, present appropriate grounds for his

release.2 Id.




2
  In his motion, Defendant also states a claim that his conviction is
unconstitutional under Rehaif v. United States. (Government’s Response at pg.
7). We do not speak to the merits of that claim, as a motion for
compassionate release is not the proper avenue on which to have raised it.
See United States v. Henderson, 2021 WL 2156910, at *2 (3d Cir. 2021) (not
precedential) (per curiam) (Fed. Appendix) quoting Okereke v. United States,
307 F.3d 117, 120 (3d. Cir. 2002) (defendant’s previously rejected claim of
sentencing error was not an extraordinary and compelling reason for release,
as “[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which
federal prisoners can challenge their convictions or sentences”); See also
United States v. Musgraves, 840 F. App’x 11, 13 (7th Cir. 2021) (not
precedential) (“Compassionate release is a mechanism for inmates to seek a
sentence reduction for compelling reasons, not for remedying potential errors
in a conviction.”).

                                     3
                    Administrative Exhaustion

     We must first determine whether Defendant has cleared

§3582’s procedural hurdle of waiting thirty days after his

facility’s warden received the request for release. See United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (holding that

§3582 demands strict compliance with its administrative

requirement). It is unclear that Defendant ever petitioned the

warden at FCI Hazelton for his compassionate release. Not only

did Defendant fail to attach copies of his paperwork to the

instant motion, but the government additionally states that FCI

Hazelton could not locate a record of him taking any such

action. (Government’s Response at pg. 7, footnote 3).

Ordinarily, this failure to meet the administrative requirement

would “present[] a glaring roadblock foreclosing compassionate

release at this point.” Raia, 954 F.3d at 597.   However, because

the government has chosen not to dispute that the administrative

exhaustion requirement has been satisfied, we will assume as

much arguendo in the event documentation is supplied at a later

date. Id.

              Extraordinary and Compelling Reasons

     Under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant may be

eligible for release or a sentence reduction if they present

“extraordinary and compelling reasons” to the sentencing court.

                               4
Raia, 954 F.3d at 595. Defendant states that his suffering from

three separate medical conditions, asthma, hypertension, and

obesity, present extraordinary and compelling reasons for his

release in light of the ongoing COVID-19 pandemic. (Government’s

Response at pg. 7). We find the reasons presented fail to rise

to the requisite level of “extraordinary and compelling.”

      The Third Circuit has expressed that “. . .the mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate release.” Raia, 954 F.3d at 597. Accordingly, a

defendant who moves for compassionate release in light of the

COVID-19 pandemic must show: (1) they suffer from a sufficiently

serious medical condition, or advanced age, which places them at

high risk of severe illness if infected by the COVID-19 virus;

and (2) actual, non-speculative risk of exposure to the COVID-19

virus in their correctional facility. United States v.

Tartaglione, 2020 WL 3969778, at *5 (E.D. Pa. July 14, 2020).

      Of the medical conditions presented by Defendant, only his

obesity is recognized by the CDC as a risk factor for the

development of severe illness after contraction of COVID-19.3


3
 While we recognize that asthmatic symptoms may vary over time, at the present
moment it appears that Defendant’s condition is best defined as mild asthma.
See Classification of Asthma, Univ. of Mich. Health,
https://www.uofmhealth.org/health-library/hw161158 (last visited June 16,
2021). Defendant is prescribed an Albuterol inhaler; however, it is not
intended for daily use. (Government’s Response at pg. 8). Further, given

                                      5
COVID-19: People with Certain Medical Conditions, Ctrs. for

Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated

May 13, 2021) (omitting mild asthma as a risk factor and stating

that hypertension only “possibly” can make you more likely to

get severely ill from COVID-19). This Court has consistently

denied motions for compassionate release in the past involving

similar combinations of medical conditions. We see no reason why

the instant circumstances should be evaluated any differently

given Defendant’s mild asthma and body mass index (BMI) of 32.4.

(Government’s Response at pg. 8); See, e.g., United States v.

Irizzary, 2021 WL 735779 (E.D. Pa. Feb. 25, 2021) (denying the

defendant’s motion for compassionate release despite their well-

managed asthma and BMI of 33.1); See also, e.g., United States

v. Gonzalez, 2021 WL 662496, at *2-3 (E.D. Pa. Feb. 19, 2021)

(denying the defendant’s motion for compassionate release

despite their having hypertension and a BMI over thirty-five).

      Additionally, Defendant has received both doses of the

Pfizer COVID-19 vaccine, which militates strongly against

granting his motion. The CDC’s website states that “[b]ased on



Defendant’s responses during his May 2020 routine clinic visit and April 2021
chronic care visit, it would appear he has not had any asthmatic incidents
since May 2019. Id.

                                     6
evidence from clinical trials in people aged 16 years and older,

the Pfizer-BioNTech vaccine [is] 95% effective at preventing

laboratory-confirmed COVID-19 illness in people without evidence

of previous infection.” COVID-19: Pfizer-BioNTech COVID-19

Vaccine Overview and Safety, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/different-vaccines/Pfizer-BioNTech.html (last

updated May 27, 2021). It is acknowledged that “. . .it is

unclear how emerging COVID-19 variants will alter vaccine

efficacy over time.” United States v. Hannigan, 2021 WL 1599707,

at *5 (E.D. Pa. Apr. 22, 2021). However, current data suggests

that available COVID-19 vaccines provide a great deal of

protection against not only infection, but also against the

development of severe symptoms if a vaccinated individual were

to get infected. Pfizer and BioNTech Confirm High Efficacy and

No Serious Safety Concerns through up to Six Months Following

Second Dose in Updated Topline Analysis of Landmark COVID-19

Vaccine Study, Business Wire (Apr. 1, 2021),

https://www.businesswire.com/news/home/20210401005365/en/

(follow-up study on the efficacy of the Pfizer COVID-19 vaccine

finding 91.3% effectiveness against COVID-19 and 100% effective

against severe disease as defined by the CDC at a time when

variants were known to be circulating).



                               7
     The risk of exposure at Defendant’s correctional facility

is also minimal. FCI Hazelton currently only has one confirmed

active case of COVID-19 among its staff, and zero confirmed

active cases among its inmate population. COVID-19 Cases, Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last updated June

16, 2021) (scroll down to “COVID-19 Cases” and click the “Full

breakdown and additional details” link). This combination of the

considerable protections afforded by the Pfizer COVID-19 vaccine

and the low potential for exposure at Defendant’s facility

results in a situation that falls well short of meeting the

“extraordinary and compelling” requirement of Section

3582(c)(1)(A)(i). See, e.g., Hannigan, 2021 WL 1599707 at *6

(“to the extent that [the defendant’s medical conditions] would

have presented extraordinary and compelling reason for release

when combined with a COVID-19 infection, the Court finds that

the risk has been significantly reduced by his recent COVID-19

vaccination.”).

                     Section 3553(a) Factors

     §3582 additionally requires the Court to consider the

sentencing factors enumerated in 18 U.S.C. § 3553(a). Even if

Defendant was found to have presented an extraordinary and

compelling reason, we find an analysis of the Section 3553(a)

factors as required by §3582 strongly disfavors his release.


                               8
Factors of particular relevance in this inquiry are: (1) the

nature and circumstances of the offense; (2) the history and

characteristics of the Defendant; and (3) the need for the

sentence imposed to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment for the

offense. 18 U.S.C. § 3553(a)(1)-(2).

     Looking to the nature and circumstances of the offense, it

is worth noting that the instant offenses are nonviolent in

nature. See United States v. Bowers, 423 F.3d 518 (3d Cir. 2005)

(holding that possession of a firearm by a felon pursuant to §

922(g)(1) is a nonviolent offense). However, through every step

of their being committed, Defendant was actively involving and

insisting on the criminal compliance of otherwise innocent

individuals in the perpetration of the instant offenses.

     Defendant also has an extensive criminal record prior to

his current incarceration, including crimes ranging from

burglarizing a recreational center in 1992 to the battery of his

then-girlfriend in 1998. (Government’s Response at pg. 6).

Defendant’s conduct while incarcerated is additionally of

concern. His record shows a total of fifteen disciplinary

infractions, including possession of a hazardous tool in 2019.

(Government’s Response at pp. 6-7).




                               9
     The severity of Defendant’s sentence reflects his

persistent attempts to meddle with and taint our system of

criminal justice. To provide for Defendant’s early release and

stray from his carefully considered sentence would neither

reflect the seriousness of the instant offenses nor promote

respect for the law.

                       Risk to the Community

     Defendant also presents undue risk to the community should

he be released at this time. While we again acknowledge that the

instant offenses were nonviolent in nature, Defendant’s past

criminal history and willingness to involve other innocent

individuals in his delinquent conduct still promote great

concern. Additionally, it should be noted that the instant

offenses were in fact committed while Defendant was on parole

for various state crimes.

                            Conclusion

     In conclusion, we find that Defendant has failed to meet

his burden of presenting an “extraordinary and compelling

reason” for his release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Additionally, we find that Defendant’s release

is heavily disfavored when considered in light of the 18 U.S.C.

§ 3553(a) factors and would present undue risk to the community.



                                10
An Order follows.




                    11
